MASTER SERVICE AGREEMENT This Master Service Agreement (the “Agreement”) is made as of October 2, 2007 (the “Effective Date”) between Northern Lipids Inc., a contract research organization, with its principal place of business located at BC Research Institute, 3650 Wesbrook Mall, Vancouver B.C., Canada V6S 2L2 (“NLI”), and Neurokine Pharmaceuticals Inc. with its principal place of business located at 1275 West 6th Avenue, Vancouver, B.C. Canada (“Developer”). 1.Services. 1.1Services Schedules.NLI will provide, under the terms of this Agreement, the services (the “Services”) that are mutually agreed upon and described on attachments to this Agreement (each, a “Services Schedule”), substantially in the form of the attached Schedule A - Sample Services Schedule, in respect of the research, formulation, analysis, preparation or other project (each, a “Study”) described or referenced in the Services Schedule.Each Services Schedule will be effective, incorporated into and form a part of this Agreement when duly executed by both parties.Each Services Schedules will be numbered for identification and will set out with specificity the Services to be performed, the time line for the performance of the Services, the costs associated with the Services, the schedule of payments for the performance of the Services and any additional terms the parties mutually agree to include.There will be no limit to the number of Services Schedules that the parties may attach to this Agreement. 1.2Performance of Services.NLI warrants that it will perform the specific tasks set forth in each Services Schedule in accordance with: (a) the terms of this Agreement, (b) all reasonable instructions from Developer, to the extent they are not in conflict with subsection (a), (c) all applicable laws and regulations, (d) environmental laws and regulations, and (e) applicable industry standards.In the event of a breach of any of the warranties in subsections (a) through (e), the sole obligation of NLI will be to re-perform the Services in accordance with such warranties.All Services provided by NLI hereunder are provided for research purposes only and are not related to any commercial development by Developer of any product or compound described in an applicable Services Schedule.THE FOREGOING WARRANTIES ARE IN LIEU OF ALL OTHER WARRANTIES OR CONDITIONS.EXCEPT AS PROVIDED IN SECTION7, NLI DISCLAIMS AND DEVELOPER WAIVES ALL OTHER REPRESENTATIONS, WARRANTIES OR CONDITIONS, EXPRESS OR IMPLIED, AND EXPRESSLY EXCLUDES ALL IMPLIED OR STATUTORY WARRANTIES OR CONDITIONS OF MERCHANTABILITY, MERCHANTABLE QUALITY, DURABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR TITLE OR NON-INFRINGEMENT AND THOSE ARISING BY STATUTE OR OTHERWISE IN LAW OR FROM A COURSE OF DEALING OR USAGE OF TRADE. THE STATED EXPRESS WARRANTIES ARE IN LIEU OF ALL LIABILITIES OR OBLIGATIONS FOR DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE SERVICES PROVIDED UNDER THIS AGREEMENT OR ANY PRODUCT DEVELOPED BY THE PROVISION OF THE SERVICES. 1.3Liaisons.For each Services Schedule, each party will designate a liaison to facilitate communication between them.Each party may change its liaison at any time by written notice to the other party. 1.4Developer Assistance.Developer will at its own cost provide to NLI full, good faith co-operation to assist NLI in providing the Services.Without limiting the generality of the foregoing, Developer will perform such additional responsibilities, if any, as may be described in a Services Schedule.If Developer fails to fulfill its responsibilities in a proper and timely manner and such failure is a direct cause of a delay in the performance of the Services or results in additional cost to NLI, then NLI will provide to Developer a written specification of such delay and NLI’s estimate of the resulting cost.Developer will pay to NLI the cost at the then current rates of NLI for the Services involved and any time limits for performance will be extended by a period equal to the length of the delay. 1 1.5Monitoring Progress.The parties will meet periodically at the reasonable request of NLI to hold informal meetings on the progress of each Study.Developer will also be available to meet at such times as are reasonably requested by NLI for technical consultations with NLI’s personnel regarding issues related to a Study. 1.6Site Visits.Developer’s authorized representatives may visit NLI’s site and facilities at times previously approved by NLI to: (a) observe the progress of the Studies, (b) inspect the work being done and materials being used for each Study, and (c) consult with NLI personnel concerning each Study.NLI will provide safe and proper facilities for said representatives of Developer to accomplish any and all of the foregoing.During such visits, Developer agrees to comply with NLI’s requirements and procedures relating to safety, security, and protection of confidential information. 1.7Reports.At intervals agreed upon by the parties, NLI will disclose to Developer any information, data and results obtained from conducting the Services, which disclosure will include, without limitation, copies of relevant summaries and reports, if any.In addition, NLI will provide Developer with a written report within three (3) weeks after completion of each Services Schedule. 2.Payment and Budget. 2.1Estimated Budget; Accounting.Each Services Schedule will contain an estimated budget for the performance of the Services Schedule as well as additional terms relating to such estimated budget.NLI will provide to Developer at intervals stated in each Services Schedule an accounting of costs incurred and accrued to date. 2.2Taxes.The estimated budget specified in a Services Schedule will be exclusive of any federal, state or provincial tariffs, duties, sales, use or goods and services taxes or duties, all of which will be paid by Developer. 2.3Invoices; Payment.Unless otherwise agreed by the parties in writing, NLI will provide to Developer for each Services Schedule a separate invoice at intervals agreed upon in the “Schedule of Payments-Terms” included in such Services Schedule summarizing the Services performed during that period of time under that Services Schedule and the costs therefor.Developer will pay each invoice within thirty (30) days of receipt in accordance with the “Schedule of Payments-Terms.”Additionally, Developer will reimburse NLI for the cost of any other reasonable and necessary expenses which are related to NLI’s performance of this Agreement.Developer will pay NLI interest at a rate of twelve percent (12%) per annum on all overdue payments from the date such payments were due until paid. 3.Term of the Agreement. 3.1Term.The term of this Agreement will commence on the Effective Date and will continue in full force and effect thereafter until terminated as provided in this Article3. 3.2Termination of Agreement for Material Breach and Suspension of Services.In addition to any other rights or remedies for breach available under this Agreement or at law or equity, either party may terminate this Agreement or any individual Services Schedule (a) if the other party commits a material breach and fails to cure the breach within thirty (30) days after receipt of written notice from such other party, or (b) if the other party becomes insolvent or makes an assignment for the benefit of its creditors or there is filed by or against the other party any bankruptcy, receivership, reorganization or similar proceeding under any present or future debtor relief law.Notice of termination of any Services Schedule will not be considered notice of termination of this Agreement unless specifically stated in the notice.In addition, NLI may suspend all activity relating to this Agreement if Developer fails to pay any invoice when due, and in such case, such suspension will not be considered a breach by NLI. 2 3.3Termination for Convenience.Either party may terminate a Service Schedule at any time, upon sixty (60) days prior written notice. 3.4Termination of Agreement Upon Completion of All Services Schedules.Either party may terminate this Agreement upon thirty (30) days prior written notice if the Services under all Services Schedules have been completed. 3.5Payment Upon Termination.In the event of early termination of any individual Services Schedule for a Study or, in the case of termination of this Agreement, all Services Schedules for all Studies, Developer will pay to NLI all undisputed sums owing to NLI for Services performed up to the effective termination date of such Services Schedule(s) and all obligations incurred relating to such Services Schedule(s) within thirty (30) days after the effective termination date.Upon notice of termination, the parties will negotiate in good faith the tasks to be undertaken and the costs associated within the winding down of Services and closing out the Services Schedule(s), based upon the following understanding that all money previously paid by Developer to NLI will be kept by NLI and that labour will be charged at US$5,000 per week of analyst’s time for work carried out during the Study(ies). 3.6Return of Materials and Equipment.Upon termination of this Agreement or a Services Schedule or completion of the Services under a Services Schedule, NLI will, upon Developer’s request, and upon receipt of all moneys owing to it from Developer, (a) return to Developer all documents, information, and/or supplies furnished by Developer to NLI in connection with the Study (except that, in the case of physical samples and materials (collectively, “Samples”), NLI will return all remaining Samples - it being recognized that NLI may, in the course of performing Services, alter, sort and discard portions of and otherwise handle Samples provided by Developer), and (b) forward to Developer all equipment purchased by Developer for use by NLI with respect to such Services Schedule(s). 3.7Survival. Articles 4, 5, 6, 7 and 8 and Sections 1.2, 2.3, 3.4, 3.5, 3.6, 9.1, 9.2, 9.8, 9.10 and such other provisions as may reasonably be expected to remain in force will survive termination of this Agreement.Articles 4 and 6 will survive for the periods specified in Sections 4.2 and 6.4 respectively, Section 9.2 will survive for the period specified therein, and the other Sections and Articles indicated in this Section as surviving termination will survive indefinitely.The termination of this Agreement will not affect the rights of any party to make a claim for damages arising from a breach of any provision of this Agreement which occurred prior to such termination. 4.Records. 4.1Records.NLI’s officers, agents, and employees involved in any Study will keep complete, accurate and authentic accounts, notes, data and records of the Services performed under this Agreement and all results thereof. 4.2Maintenance of Records. The accounts, notes, data and records referenced in Section 4.1 and all documents, information and materials relating thereto (collectively, the “Records”) will be maintained by NLI, unless otherwise requested by Developer, and the Records will remain with NLI.Unless Developer is in breach of its payment obligations herein, NLI will maintain the Records for each Study for at least five (5) years after the completion of the relevant Services Schedule.NLI may destroy any Records in its possession at the end of the five (5) year period without notice to Developer.Upon request by Developer, NLI will provide copies of all requested Records to Developer.Developer will pay all costs associated with having Records provided to it. 4.3Access and Use by Developer.Designated representatives of Developer will, upon reasonable notice to NLI, have access to and will be permitted to review all Records in the possession of NLI. 5.Property Rights. 5.1Physical Samples.Developer will retain all right, title and interest in the Samples provided by Developer to NLI in connection with a Study.NLI will use the Samples for the sole purpose of performing the Services for which the Samples were provided.NLI hereby covenants that it will not use the Samples for any other purpose and will not transfer the Samples to any third party. 5.2Equipment Purchased by Developer.Developer will own all right, title and interest to any equipment purchased and delivered by Developer for use by NLI in the performance of Services. 3 5.3Intellectual Property. (a) All rights to and interests in Developer Intellectual Property will remain solely in Developer and no right or interest therein is transferred or granted to NLI.NLI acknowledges and agrees that it does not acquire a license or any other right to Developer Intellectual Property except for the limited purpose of carrying out its duties and obligations under this Agreement and that such limited, non-exclusive, license will expire upon the completion of such duties and obligations or the termination or expiration of this Agreement, whichever occurs first. (b) NLI agrees that all Improvements to Developer Intellectual Property will be the sole and exclusive property of Developer and are hereby assigned to Developer without additional compensation to NLI.NLI will take such steps as Developer may reasonably request (at Developer’s expense) to vest in Developer ownership of such Improvements. (c) Developer will have the exclusive right and option, but not the obligation, to prepare, file, prosecute, maintain and defend at its sole expense, any patents that claim and/or cover the Improvements to Developer Intellectual Property. (d) All rights to and interests in NLI Intellectual Property will remain solely in NLI. (e) Developer agrees that all Improvements to NLI Intellectual Property will be the sole and exclusive property of NLI and are hereby assigned to NLI without additional compensation to Developer.Developer will take such steps as NLI may reasonably request (at NLI’s expense) to vest in NLI ownership of such Improvements. (f) NLI agrees to grant to Developer a non-exclusive, perpetual, fully paid-up, worldwide license, with the right to sublicense, to use NLI Intellectual Property and Improvements to NLI Intellectual Property that has been used to carry out Services under this Agreement to develop and commercialize liposome formulations of … 5.4Retention of Records.NLI will retain in its possession copies of any and all data, documents or information related to the performance of this Agreement required for regulatory, legal, insurance or record keeping purposes for the same period of time as NLI must maintain records for each Study pursuant to Section 4.2. 5.5Patent Procurement and Enforcement.Developer may, in its own discretion, file, prosecute, maintain and enforce in its own name and at its own expense, applications for patents on any patentable inventions comprising the Developer Intellectual Property as it relates to the product or compound described in the applicable Services Schedule.Upon the request of Developer, and at Developer’s sole cost and expense and at NLI’s reasonable commercial rates, NLI will reasonably assist
